Case 3:14-bk-32453       Doc 58     Filed 07/15/19 Entered 07/15/19 12:21:34             Desc Main
                                    Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON




IN RE: ANDREW M. BROWNE                               : CASE NO: 14-32453
                                                      :
                                                      : Chapter 13
                                                      :
                       Debtor(s)                      : JUDGE: GUY R. HUMPHREY

 CHAPTER 13 TRUSTEE’S OBJECTION TO NOTICE OF MORTGAGE PAYMENT
CHANGE FILED BY CREDITOR U.S. BANK TRUST, NATIONAL ASSOCIATION and
  REQUEST FOR ORDER REQUIRING CREDITOR TO PROVIDE AN ESCROW
 ANALYSIS PURSUANT TO WAIVER OF UNNOTICED ESCROW SHORTAGE or
               REFUND OF ESCROW SURPLUS (DOC. 57)

        Now comes the Chapter 13 Trustee and objects to the Notice of Mortgage Payment
Change filed by Creditor U.S. Bank Trust, National Association and requests an Order requiring
Creditor to provide an escrow analysis pursuant to waiver of unnoticed escrow shortage or refund
of escrow shortage (Doc. 57). In support of his objection and request for order, the Trustee states
as follows:

        The herein case filed on July 10, 2014 and was confirmed on October 7, 2014. The proof
of claim (Court claims #4 and 6, Trustee claims #1, 15, 19) was filed on October 30, 2014 by
Nationstar Mortgage, LLC. The plan was modified to pay the mortgage as a conduit and cure
arrears through the plan on September 14, 2016. The claim was assigned to U.S. Bank Trust,
National Association in July 25, 2018. This is the first Notice of Mortgage Payment Change
(NMPC) filed to date.

       It is noted that as of the July 1, 2019 Trustee disbursement, the pre-petition arrears claim
has been paid $15,582.10 to date and there remains $957.30 to be paid. It does appear from the
escrow history for the period September 2018 through June 2019 that the creditor did credit the
escrow account for payment of the pre-petition arrears.

        The Trustee is unable to determine if the escrow account has been properly maintained
during the pendency of the case due to Creditor’s failure to timely file any escrow analyses
pursuant to B.R. 3002.1(a). The escrow analysis as filed indicates that there is a surplus in the
escrow account of $2078.54. The Trustee submits that this amount may actually be much higher
due to the Creditor’s failure to timely notice the escrow analyses.

        It is the Trustee’s position that due to this failure to timely file escrow analyses, the
Creditor must waive any unnoticed shortage and return any surplus to the Trustee as property of
the estate. The Trustee submits that the monthly mortgage payment should remain set at
$1191.17 beginning with the August 2019 disbursement cycle.
Case 3:14-bk-32453       Doc 58     Filed 07/15/19 Entered 07/15/19 12:21:34             Desc Main
                                    Document     Page 2 of 5


       WHEREFORE, the Chapter 13 Trustee moves the Court for an Order denying the notice
of mortgage payment change, requiring the Creditor to provide an escrow analysis pursuant to
waiver of unnoticed escrow shortage or refund of escrow surplus and setting the monthly
mortgage payment at $1191.17 beginning with the August 2019 disbursement.

                                                            Respectfully submitted,

                                                            /S/ Jeffrey M. Kellner

                                                            JEFFREY M. KELLNER 0022205
                                                            CHAPTER 13 TRUSTEE
                                                            131 N. Ludlow St., Suite 900
                                                            Dayton, OH 45402
                                                            (937) 222-7600 Fax: (937) 222-7383
                                                            email: chapter13@dayton13.com


                                                                                           14-32453

 NOTICE OF CHAPTER 13 TRUSTEE’S CHAPTER 13 TRUSTEE’S OBJECTION TO
 NOTICE OF MORTGAGE PAYMENT CHANGE FILED BY CREDITOR U.S. BANK
   TRUST, NATIONAL ASSOCIATION and REQUEST FOR ORDER REQUIRING
  CREDITOR TO PROVIDE AN ESCROW ANALYSIS PURSUANT TO WAIVER OF
 UNNOTICED ESCROW SHORTAGE or REFUND OF ESCROW SURPLUS (DOC. 57)

Jeffrey M. Kellner, Chapter 13 Trustee, has filed papers with the Court objecting to the notice
of mortgage payment change (DOC. 57).

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you do not want the court to grant the relief sought in the motion or objection, then on or before
thirty (30) days from the date set forth in the certificate of service for the objection, you must
file with the Court a response explaining your position by mailing your response by ordinary U.S.
Mail to the U.S. Bankruptcy Court, Southern District of Ohio, 120 W. Third St., Dayton, Ohio 45402
OR your attorney must file a response using the court’s ECF System.

The court must receive your response on or before the above date.

You must also send a copy of your response either by 1) the court’s ECF system or by 2) regular U.S.
Mail to:

Andrew M. Browne, 357 Vindale Dr., Beavercreek, Ohio 45440
Jeffrey R. McQuiston, 130 W. Second St., Ste. 1818, Dayton, Ohio 45402
Jeffrey M. Kellner, Chapter 13 Trustee, 131 N. Ludlow St., Dayton, Ohio 45402
Office of the U.S. Trustee, 170 North High St., Suite 200, Columbus, Oh 43215
Case 3:14-bk-32453      Doc 58     Filed 07/15/19 Entered 07/15/19 12:21:34            Desc Main
                                   Document     Page 3 of 5


If you or your attorney do not takes these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief without further hearing or
notice.

                                                                                        14-32453

                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing CHAPTER 13 OBJECTION TO NOTICE OF
MORTGAGE PAYMENT CHANGE FILED BY CREDITOR U.S. BANK TRUST,
NATIONAL ASSOCIATION and REQUEST FOR ORDER REQUIRING CREDITOR TO
PROVIDE AN ESCROW ANALYSIS PURSUANT TO WAIVER OF UNNOTICED
ESCROW SHORTAGE or REFUND OF ESCROW SURPLUS (DOC. 57)was served
electronically on the date of filing through the Court’s ECF System on all ECF participants
registered with the court and by ordinary U.S. Mail on July 15, 2019 addressed to:.

Andrew M. Browne                                    U.S. Bank Trust, National Association (1n3, 16)
357 Vindale Dr.                                     c/o BSI Financial Services
Beavercreek, Ohio 45440                             1425 Greenway Drive, Ste. 400
                                                    Irving, Texas 75038

Michelle R. Ghidotti-Gonsalves (1n4, 17)            Gagan Sharma, CEO (20)
Ghidotti Berger, LLP                                BSI Financial Services, Inc.
1920 Old Tustin Ave.                                1425 Greenway Drive, Suite 400
Santa Ana, California 92705                         Irving, Texas 75038

Andrew Cecere, CEO/Pres (21)
U.S. Bank Trust, N.A.
300 East Delaware Avenue
8th Floor
Wilmington, Delaware 19809




                   Jeffrey M. Kellner, Trustee By ___/S/ Jeffrey M. Kellner__
Case 3:14-bk-32453          Doc 58     Filed 07/15/19 Entered 07/15/19 12:21:34                   Desc Main
                                       Document     Page 4 of 5


                                Certified Mail Certificate of Service                                14-32453

I hereby certify that a copy of the attached was served by electronic service or was mailed by certified mail
to each of the following on the date of the electronic filing.




GAGAN SHARMA, CEO
BSI FINANCIAL SERVICES, INC.
1425 GREENWAY DRIVE, SUITE 400
IRVING, TX 75038


By Certified Mail Number: (Chapter 13 Use Only)




                                            JEFFREY M KELLNER By /s/ JEFFREY M KELLNER


                                1432453_314_20190715_0753_620/T369_pg
Case 3:14-bk-32453          Doc 58     Filed 07/15/19 Entered 07/15/19 12:21:34                   Desc Main
                                       Document     Page 5 of 5


                                Certified Mail Certificate of Service                                14-32453

I hereby certify that a copy of the attached was served by electronic service or was mailed by certified mail
to each of the following on the date of the electronic filing.




ANDREW CECERE, PRES/CEO
US BANK TRUST NA
300 EAST DELAWARE AVENUE, 8TH FLOOR
WILMINGTON, DE 19809


By Certified Mail Number: (Chapter 13 Use Only)




                                            JEFFREY M KELLNER By /s/ JEFFREY M KELLNER


                                1432453_314_20190715_0754_620/T369_pg
